Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 5/23/2022, Applicant responded on 7/18/2022, amended 22, cancelled 26, added 34-36.

IDS submitted on 8/17/2021 is acknowledged and considered by the Examiner. 

Claims 22-25, 27-28, 30-31, 34-36 are pending in this application and have been examined. 



Claim Objections
The claim numbering is objected to due to the following informality.
Claims 29 and 32 were previously cancelled by the applicant on 2/21/2022. Further, Applicant previously added a Claim 33 on 2/21/2022.  However, Applicant on 7/18/2022 introduced a duplicate Claim 32 and a completely different Claim 33.

Examiner acknowledges the newly added claims 33-35 and will treat no longer present Claim 33 added on 2/21/2022 and Claims 29 and 32 as cancelled and the newly added claims as claim 34-36.

Applicant needs to make appropriate corrections to cancel previous claims 29, 32, and 33, and numbering new claims as 34-36. 










Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. 

Applicant submits, “independent claim 22, as amended, is not directed to an abstract idea. Rather, the claimed method is directed to a particular method for management of a talent network...as it is evident to a person skilled in the art, the system requires a dedicated computer system that includes processors, memory to creates a plurality of micro networks within a talent network with a first degree connection between the owner and the users. Next, the process includes onboarding the users as experts in the micro network based on one or more skills, and also specifically displaying the list of experts to the users upon receiving a search query regarding the same...It is evident from above that the steps described above cannot be achieved by a human, as it purely requires a machine for performing the steps...the claimed method involves various steps of machine-level analysis and processing of information. Therefore, the claimed method is directed to a patent eligible subject matter...there is a need for a dedicated special purpose computing system enabling the processor and memory to work in a technically-improved manner. For example, in the Applicant's claimed invention, a computing system has specific programming instructions to seamlessly create multiple micro networks, identifies the one or more users as experts based on their skill sets, creates a relationship between the users and the experts, and finally, upon receiving a search query, prepares and displays a list of experts based on their skill sets. Conventional general purpose computer systems lack such dedicated intelligence where they can provide a seamless solution for a customized list of trusted and capable experts for performing various tasks, or where the list of experts are sorted in accordance with an overall rank associated with each of the experts, which also provides a way of providing a likeability of each expert in solving a particular task. Accordingly, this system has an advantage of fostering efficient management of a talent network... the Applicant's claimed invention provides a technical advancement over the existing technologies which has the technical intelligence to perform the method steps as claimed in claims 22-28, 30-31, and 33. Further, the Applicant's claimed invention solves a technical problem as discussed above. Hence, the claimed methods amount to "significantly more"....The Applicant thus submits that the present claims do amount to something more than an abstract idea itself as required under Section 2 of the USPTO guidelines. Thus, the present subject matter does not relate to an abstract idea, as the claimed subject matter includes sufficient limitations that show a patent-eligible application of a technical idea....” Examiner respectfully disagrees.

Examiner respectfully notes, while Applicant’s amendments with additional elements furthers prosecution. However, the claims are directed to humans mentally organizing humans into sub-organizations of humans based on human skills, human trust and human talent as analyzed under Step 2A Prong1. This problem does not specifically arise in the realm of computer technology, but rather, this problem existed and was addressed long before the advent of computers, thus does not provide a technical solution. 

Further, Applicant’s specification does not describe a special purpose computer performing special computing functions but rather an abstract method being applied by generic computing components, as such, the additional elements beyond the abstract idea does not amount to significantly more under Step 2B. 

[0019]    The terms "comprise", "comprising", or any other variations thereof, are intended to cover a non-exclusive inclusion, such that a process or method that comprises a list of steps does not include only those steps but may include other steps not expressly listed or inherent to such a process or method. Similarly, one or more devices or sub-systems or elements or structures or components preceded by "comprises... a" does not, without more constraints, preclude the existence of other devices, sub-systems, elements, structures, components, additional devices, additional sub-systems, additional elements, additional structures or additional components. Appearances of the phrase "in an embodiment", "in another embodiment" and similar language throughout this specification may, but not necessarily do, all refer to the same embodiment. 
[0026]    Further in one embodiment, one or more users may be added to the first degree of connections using a device based gesture. For example, two users may execute a signature gesture using one or more devices associated with the two users via one or more connecting means to share the contact information between the two users. In such an embodiment, the signature gesture may include moving the device up and down, shaking the device, and the like. In another embodiment, the one or more connecting means may include Bluetooth, near field communication (NFC), and the like. In one embodiment, the two users may share a business card electronically between the devices associated with the two users through the platform. In one embodiment, the two devices may be within a distance of one meter or less. In one specific embodiment, after sharing the contact information, the two users may be added to each other's first degree of connection. Moreover, in another embodiment, the one or more users may import a list of contacts from the one or more devices associated with the one or more users to add various users from other networks as the first degree of connection with the one or more users. 
[0033]    Further, in yet another embodiment, the activity may include at least two of a number of likes received by the expert, a number of views received by the expert, a number of shares received by the expert, a combination thereof, and the like. In one specific embodiment, predefined weightages may be assigned in real time for each case based on trained machine learning models. In one specific embodiment, the qualitative score measurement subsystem 80 may use one or more machine learning algorithms and natural language processing techniques to drive insights from the one or more recognitions received by the one or more experts. In one exemplary embodiment, if the user wants a consultancy engagement, then more weightage may be assigned to the consultancy skill of the one or more experts
[0043]    FIG. 3 is a block diagram of a management computer system 200 located on a server of a talent network in accordance with an embodiment of the present disclosure. The computer system 200 includes processor(s) 20 and memory 210 coupled to the processor(s) 20 via a bus 220. The memory 210 is stored locally on a seeker device. 
[0044]    The processor(s) 20, as used herein, means any type of computational circuit, such as, but not limited to, a microprocessor, a microcontroller, a complex instruction set computing microprocessor, a reduced instruction set computing microprocessor, a very long instruction word microprocessor, an explicitly parallel instruction computing microprocessor, a digital signal processor, or any other type of processing circuit, or a combination thereof. 
[0045]    The memory includes multiple units stored in the form of executable programs which instructs the processor 20 to perform the configuration of the system illustrated in FIGs. 1 and 2. The memory 210 includes the following units: an expert ranking measurement subsystem 60, a quantitative score measurement subsystem 70, a qualitative score measurement subsystem 80, and an overall rank calculation subsystem 90 as disclosed in FIG. 1. 
[0046]    Computer memory 210 elements may include any suitable memory device(s) for storing data and executable programs, such as read-only memory, random access memory, erasable programmable read-only memory, electrically erasable programmable read-only memory, a hard drive, a removable media drive for handling memory cards, and the like. Embodiments of the present subject matter may be implemented in conjunction with program subsystems including functions, procedures, data structures, and application programs for performing tasks or defining abstract data types or low-level hardware contexts. The executable program stored on any of the above-mentioned storage media may be executable by the processor(s) 20. 
[0063]    Further, in one embodiment, the method 330 may include executing a signature gesture using one or more devices associated with the two users via one or more connecting means to share the contact information between the two users. In such an embodiment, executing the signature gesture may include moving the device up and down, shaking the device, and the like. In another embodiment, executing via the one or more connecting means may include executing via Bluetooth, near field communication (NFC) and the like. In one embodiment, the method 330 may include sharing a business card electronically between the devices associated with the two users through the platform. In one embodiment, using the devices may include using the devices within a distance of one meter or less. In one specific embodiment, the method 330 may include adding the two users to each other's first degree of connection after sharing the contact information. In another embodiment, the method 330 may include importing a list of contacts from the one or more devices associated with the one or more users to add various users from other networks as the first degree of connection with the one or more users. 
[0070]    Further, in yet another embodiment, computing the activity may include computing at least two of a number of likes received by the expert, a number of views received by the expert, a number of shares received by the expert, a combination thereof, and the like. In one specific embodiment, the method 330 may include assigning predefined weightages in real time for each case based on trained machine learning models. In one specific embodiment, the method 330 may include using one or more machine learning algorithms and natural language processing techniques to drive insights from the one or more recognitions received by the one or more experts.
[0080]    While specific language has been used to describe the disclosure, any limitations arising on account of the same are not intended. As would be apparent to a person skilled in the art, various working modifications may be made to the method 230 (130) in order to implement the inventive concept as taught herein. 
[0081]    The figures and the foregoing description give examples of embodiments. Those skilled in the art will appreciate that one or more of the described elements may well be combined into a single functional element. Alternatively, certain elements may be split into multiple functional elements. Elements from one embodiment may be added to another embodiment. For example, the order of processes described herein may be changed and are not limited to the manner described herein. Moreover, the actions of any flow diagram need not be implemented in the order shown; nor do all of the acts need to be necessarily performed. Also, those acts that are not dependant on other acts may be performed in parallel with the other acts. 














Response to Arguments – Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. However, Applicant’s arguments are moot in light of new grounds of rejection necessitated by Applicant’s amendments. 
























Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 are rejected under is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claim 34 recites “... the wireless communications is at least one of a Bluetooth connection and a Near Field Communications (NFC) connection...”. It is unclear if these elements are referring to the same “...a network running on the processing subsystem comprising at least one of, a Bluetooth wireless connection and a Near Field Communications (NFC) connection...” as recited in Claim 22. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation. Appropriate correction is required.










Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 22-25, 27-28, 30-31, 34-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 22 recite,
“A method for management of a talent network comprising: 
creating, by a ..., a plurality of micro networks corresponding to each of a plurality of users in the talent network, 
wherein each micro network is owned by a corresponding micro network owner, and 
wherein each micro network comprises one or more users having a first degree of connection with the micro network owner in the talent network, and 
wherein a new user is added to the first degree of connection of the micro network owner when a new user registers on the platform using the signal generated for the new user wherein the signal may include ... for registering on the platform, 
onboarding, by the ..., the one or more users within the micro network of the micro network owner as an expert by nominating the one or more users as an expert by providing a first time recognition to the one or more users for one or more skills, wherein recognition is based on a list of tasks the one or more users have completed, the list of problems the one or more users have solved, and the like; 
extracting, by a ..., one or more skill sets from the one or more tasks completed by the one or more experts using one or more natural language processing techniques and ... wherein the one or more tasks completed by the one or more experts are stored as a permanent record in ...; 
creating, by the ..., a trusted expert relationship between the expert and the one or more users within the micro network of the micro network owner providing the first time recognition; 
gesturing, by the one or more users handling a device, wherein the one or more users shares contact information with another user, and wherein the gesturing comprises at least one of moving the device up and down, shaking the device, and exchanging information between multiple devices via ...; 
generating, by an ..., a list of experts from the first degree of connection and the second degree of connection of the one or more users based on insights derived from the one or more recognitions received by the one or more experts using ... and natural language processing techniques; 
adding one or more users in the micro network of the micro network owner using a device-based gesture ..., wherein the gesture includes at least one element of a set comprising moving the device, shaking the device, and moving the device within wireless communications range of a second device; and 
displaying, by the ..., the list of experts based on the trusted expert relationship created between the expert and the one or more users within the micro network upon receiving a search query for an expert in one or more skills from the one or more users, wherein the displaying the list of experts is performed by ... that displays one or more profiles associated with the one or more users, and wherein the one or more users manages one or more profiles using ..., and wherein ... displays at least one of a set comprising a history of one or more tasks associated with the one or more users, a rank associated with the one or more experts, and feed of the one or more users, and 
wherein the one or more users are connected via ..., and 
wherein the one or more users exchange information associated with at least one of user skills, problems with the users, user's contact information, and recognition information, to establish the first degree of connection with the micro network owner in the talent network.”  


Analyzing under Step 2A, Prong 1:
The limitations regarding, …creating, by a ..., a plurality of micro networks corresponding to each of a plurality of users in the talent network, wherein each micro network is owned by a corresponding micro network owner, and wherein each micro network comprises one or more users having a first degree of connection with the micro network owner in the talent network, and wherein a new user is added to the first degree of connection of the micro network owner when a new user registers on the platform using the signal generated for the new user wherein the signal may include ... for registering on the platform, onboarding, by the ..., the one or more users within the micro network of the micro network owner as an expert by nominating the one or more users as an expert by providing a first time recognition to the one or more users for one or more skills, wherein recognition is based on a list of tasks the one or more users have completed, the list of problems the one or more users have solved, and the like; extracting, by a ..., one or more skill sets from the one or more tasks completed by the one or more experts using one or more natural language processing techniques and ... wherein the one or more tasks completed by the one or more experts are stored as a permanent record in ...; creating, by the ..., a trusted expert relationship between the expert and the one or more users within the micro network of the micro network owner providing the first time recognition; gesturing, by the one or more users handling a device, wherein the one or more users shares contact information with another user, and wherein the gesturing comprises at least one of moving the device up and down, shaking the device, and exchanging information between multiple devices via ...; generating, by an ..., a list of experts from the first degree of connection and the second degree of connection of the one or more users based on insights derived from the one or more recognitions received by the one or more experts using ... and natural language processing techniques; adding one or more users in the micro network of the micro network owner using a device-based gesture ..., wherein the gesture includes at least one element of a set comprising moving the device, shaking the device, and moving the device within wireless communications range of a second device; and displaying, by the ..., the list of experts based on the trusted expert relationship created between the expert and the one or more users within the micro network upon receiving a search query for an expert in one or more skills from the one or more users, wherein the displaying the list of experts is performed by ... that displays one or more profiles associated with the one or more users, and wherein the one or more users manages one or more profiles using ..., and wherein ... displays at least one of a set comprising a history of one or more tasks associated with the one or more users, a rank associated with the one or more experts, and feed of the one or more users, and wherein the one or more users are connected via ..., and wherein the one or more users exchange information associated with at least one of user skills, problems with the users, user's contact information, and recognition information, to establish the first degree of connection with the micro network owner in the talent network, under the broadest reasonable interpretation, can include a human using their mind and pen and paper to, creating, by a ..., a plurality of micro networks corresponding to each of a plurality of users in the talent network, wherein each micro network is owned by a corresponding micro network owner, and wherein each micro network comprises one or more users having a first degree of connection with the micro network owner in the talent network, and wherein a new user is added to the first degree of connection of the micro network owner when a new user registers on the platform using the signal generated for the new user wherein the signal may include ... for registering on the platform, onboarding, by the ..., the one or more users within the micro network of the micro network owner as an expert by nominating the one or more users as an expert by providing a first time recognition to the one or more users for one or more skills, wherein recognition is based on a list of tasks the one or more users have completed, the list of problems the one or more users have solved, and the like; extracting, by a ..., one or more skill sets from the one or more tasks completed by the one or more experts using one or more natural language processing techniques and ... wherein the one or more tasks completed by the one or more experts are stored as a permanent record in ...; creating, by the ..., a trusted expert relationship between the expert and the one or more users within the micro network of the micro network owner providing the first time recognition; gesturing, by the one or more users handling a device, wherein the one or more users shares contact information with another user, and wherein the gesturing comprises at least one of moving the device up and down, shaking the device, and exchanging information between multiple devices via ...; generating, by an ..., a list of experts from the first degree of connection and the second degree of connection of the one or more users based on insights derived from the one or more recognitions received by the one or more experts using ... and natural language processing techniques; adding one or more users in the micro network of the micro network owner using a device-based gesture ..., wherein the gesture includes at least one element of a set comprising moving the device, shaking the device, and moving the device within wireless communications range of a second device; and displaying, by the ..., the list of experts based on the trusted expert relationship created between the expert and the one or more users within the micro network upon receiving a search query for an expert in one or more skills from the one or more users, wherein the displaying the list of experts is performed by ... that displays one or more profiles associated with the one or more users, and wherein the one or more users manages one or more profiles using ..., and wherein ... displays at least one of a set comprising a history of one or more tasks associated with the one or more users, a rank associated with the one or more experts, and feed of the one or more users, and wherein the one or more users are connected via ..., and wherein the one or more users exchange information associated with at least one of user skills, problems with the users, user's contact information, and recognition information, to establish the first degree of connection with the micro network owner in the talent network; therefore, the claims are directed to a mental process. 

Further, creating, by a ..., a plurality of micro networks corresponding to each of a plurality of users in the talent network, wherein each micro network is owned by a corresponding micro network owner, and wherein each micro network comprises one or more users having a first degree of connection with the micro network owner in the talent network, and wherein a new user is added to the first degree of connection of the micro network owner when a new user registers on the platform using the signal generated for the new user wherein the signal may include ... for registering on the platform, onboarding, by the ..., the one or more users within the micro network of the micro network owner as an expert by nominating the one or more users as an expert by providing a first time recognition to the one or more users for one or more skills, wherein recognition is based on a list of tasks the one or more users have completed, the list of problems the one or more users have solved, and the like; extracting, by a ..., one or more skill sets from the one or more tasks completed by the one or more experts using one or more natural language processing techniques and ... wherein the one or more tasks completed by the one or more experts are stored as a permanent record in ...; creating, by the ..., a trusted expert relationship between the expert and the one or more users within the micro network of the micro network owner providing the first time recognition; gesturing, by the one or more users handling a device, wherein the one or more users shares contact information with another user, and wherein the gesturing comprises at least one of moving the device up and down, shaking the device, and exchanging information between multiple devices via ...; generating, by an ..., a list of experts from the first degree of connection and the second degree of connection of the one or more users based on insights derived from the one or more recognitions received by the one or more experts using ... and natural language processing techniques; adding one or more users in the micro network of the micro network owner using a device-based gesture ..., wherein the gesture includes at least one element of a set comprising moving the device, shaking the device, and moving the device within wireless communications range of a second device; and displaying, by the ..., the list of experts based on the trusted expert relationship created between the expert and the one or more users within the micro network upon receiving a search query for an expert in one or more skills from the one or more users, wherein the displaying the list of experts is performed by ... that displays one or more profiles associated with the one or more users, and wherein the one or more users manages one or more profiles using ..., and wherein ... displays at least one of a set comprising a history of one or more tasks associated with the one or more users, a rank associated with the one or more experts, and feed of the one or more users, and wherein the one or more users are connected via ..., and wherein the one or more users exchange information associated with at least one of user skills, problems with the users, user's contact information, and recognition information, to establish the first degree of connection with the micro network owner in the talent network…, under the broadest reasonable interpretation, may be human network owners managing relationship between human experts and other human network owners, therefore it is managing personal behavior or relationships or interactions between people. Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 22: processing subsystem running an executable program, a link, skill extraction subsystem, one or more artificial intelligence techniques, a verifiable blockchain, a wireless network, expert selection subsystem, one or more machine learning algorithms, executed via the device, a display subsystem, a network running on the processing subsystem comprising at least one of, a Bluetooth wireless connection and a Near Field Communications (NFC) connection
Claim 35: a trained machine learning model
Claim 36: a machine learning algorithm 


, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the elements, gesturing, by the one or more users handling a device, one or more users shares contact information with another user, displaying, by the ..., one of the one or more users nominated, exchanging information between multiple devices, executed via a device, adding one or more users in the micro network of the micro network owner using a device-based gesture, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – gesturing, by the one or more users handling a device, one or more users shares contact information with another user, displaying, by the ..., one of the one or more users nominated, exchanging information between multiple devices, executed via a device,…adding one or more users in the micro network of the micro network owner using a device-based gesture..., , data output – displaying, by the ..., one of the one or more users nominated, exchanging information between multiple devices, executed via a device….



Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, in at least:
[0019]    The terms "comprise", "comprising", or any other variations thereof, are intended to cover a non-exclusive inclusion, such that a process or method that comprises a list of steps does not include only those steps but may include other steps not expressly listed or inherent to such a process or method. Similarly, one or more devices or sub-systems or elements or structures or components preceded by "comprises... a" does not, without more constraints, preclude the existence of other devices, sub-systems, elements, structures, components, additional devices, additional sub-systems, additional elements, additional structures or additional components. Appearances of the phrase "in an embodiment", "in another embodiment" and similar language throughout this specification may, but not necessarily do, all refer to the same embodiment. 
[0026]    Further in one embodiment, one or more users may be added to the first degree of connections using a device based gesture. For example, two users may execute a signature gesture using one or more devices associated with the two users via one or more connecting means to share the contact information between the two users. In such an embodiment, the signature gesture may include moving the device up and down, shaking the device, and the like. In another embodiment, the one or more connecting means may include Bluetooth, near field communication (NFC), and the like. In one embodiment, the two users may share a business card electronically between the devices associated with the two users through the platform. In one embodiment, the two devices may be within a distance of one meter or less. In one specific embodiment, after sharing the contact information, the two users may be added to each other's first degree of connection. Moreover, in another embodiment, the one or more users may import a list of contacts from the one or more devices associated with the one or more users to add various users from other networks as the first degree of connection with the one or more users. 
[0033]    Further, in yet another embodiment, the activity may include at least two of a number of likes received by the expert, a number of views received by the expert, a number of shares received by the expert, a combination thereof, and the like. In one specific embodiment, predefined weightages may be assigned in real time for each case based on trained machine learning models. In one specific embodiment, the qualitative score measurement subsystem 80 may use one or more machine learning algorithms and natural language processing techniques to drive insights from the one or more recognitions received by the one or more experts. In one exemplary embodiment, if the user wants a consultancy engagement, then more weightage may be assigned to the consultancy skill of the one or more experts
[0043]    FIG. 3 is a block diagram of a management computer system 200 located on a server of a talent network in accordance with an embodiment of the present disclosure. The computer system 200 includes processor(s) 20 and memory 210 coupled to the processor(s) 20 via a bus 220. The memory 210 is stored locally on a seeker device. 
[0044]    The processor(s) 20, as used herein, means any type of computational circuit, such as, but not limited to, a microprocessor, a microcontroller, a complex instruction set computing microprocessor, a reduced instruction set computing microprocessor, a very long instruction word microprocessor, an explicitly parallel instruction computing microprocessor, a digital signal processor, or any other type of processing circuit, or a combination thereof. 
[0045]    The memory includes multiple units stored in the form of executable programs which instructs the processor 20 to perform the configuration of the system illustrated in FIGs. 1 and 2. The memory 210 includes the following units: an expert ranking measurement subsystem 60, a quantitative score measurement subsystem 70, a qualitative score measurement subsystem 80, and an overall rank calculation subsystem 90 as disclosed in FIG. 1. 
[0046]    Computer memory 210 elements may include any suitable memory device(s) for storing data and executable programs, such as read-only memory, random access memory, erasable programmable read-only memory, electrically erasable programmable read-only memory, a hard drive, a removable media drive for handling memory cards, and the like. Embodiments of the present subject matter may be implemented in conjunction with program subsystems including functions, procedures, data structures, and application programs for performing tasks or defining abstract data types or low-level hardware contexts. The executable program stored on any of the above-mentioned storage media may be executable by the processor(s) 20. 
[0063]    Further, in one embodiment, the method 330 may include executing a signature gesture using one or more devices associated with the two users via one or more connecting means to share the contact information between the two users. In such an embodiment, executing the signature gesture may include moving the device up and down, shaking the device, and the like. In another embodiment, executing via the one or more connecting means may include executing via Bluetooth, near field communication (NFC) and the like. In one embodiment, the method 330 may include sharing a business card electronically between the devices associated with the two users through the platform. In one embodiment, using the devices may include using the devices within a distance of one meter or less. In one specific embodiment, the method 330 may include adding the two users to each other's first degree of connection after sharing the contact information. In another embodiment, the method 330 may include importing a list of contacts from the one or more devices associated with the one or more users to add various users from other networks as the first degree of connection with the one or more users. 
[0070]    Further, in yet another embodiment, computing the activity may include computing at least two of a number of likes received by the expert, a number of views received by the expert, a number of shares received by the expert, a combination thereof, and the like. In one specific embodiment, the method 330 may include assigning predefined weightages in real time for each case based on trained machine learning models. In one specific embodiment, the method 330 may include using one or more machine learning algorithms and natural language processing techniques to drive insights from the one or more recognitions received by the one or more experts.
[0080]    While specific language has been used to describe the disclosure, any limitations arising on account of the same are not intended. As would be apparent to a person skilled in the art, various working modifications may be made to the method 230 (130) in order to implement the inventive concept as taught herein. 
[0081]    The figures and the foregoing description give examples of embodiments. Those skilled in the art will appreciate that one or more of the described elements may well be combined into a single functional element. Alternatively, certain elements may be split into multiple functional elements. Elements from one embodiment may be added to another embodiment. For example, the order of processes described herein may be changed and are not limited to the manner described herein. Moreover, the actions of any flow diagram need not be implemented in the order shown; nor do all of the acts need to be necessarily performed. Also, those acts that are not dependant on other acts may be performed in parallel with the other acts. 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 22-25, 27-28, 30-31, 34-36 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-25, 27-28, 30-31, 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20160162578A1 to Nandakumar et al., (hereinafter referred to as “Nandakumar”) in view of US Patent Publication to US20210042854A1 to Hazy et al. (hereinafter referred to as “Hazy”) 

As per Claim 22, Nandakumar teaches: (Currently Amended) A method for management of a talent network comprising: 
creating, by a processing subsystem running an executable program, a plurality of micro networks corresponding to each of a plurality of users in the talent network, (in at least [0014] The social-network skill system 10 includes a processor 16; a memory 18; and a skills database 20. The memory 18 is operative to store data used by the processor 16 [0029] FIG. 2 shows four social networks 32, Alice's social network 36, Bob's social network 38, Carl's social network 40 and John's social network 42)
wherein each micro network is owned by a corresponding micro network owner, and (in at least [0029] FIG. 2 shows four social networks 32, Alice's social network 36, Bob's social network 38, Carl's social network 40 and John's social network 42)
wherein each micro network comprises one or more users having a first degree of connection with the micro network owner in the talent network, and (in at least [0030] Subjects 12 who are in the same social network are separated by asocial distance of 1. Subjects 12 who are connected to a subject 12 via another subject are separated by a social distance of 2, and so on, In the example of FIG. 2, Bob and Carl are a social distance of 1 from Alice and John is a social distance of 2 from Alice.)
wherein a new user is added to the first degree of connection of the micro network owner ..., (in at least [0038] The search may be performed using the friend of a friend social graph concept in order to determine the expertise most connected to Alice. The search starts by first traversing the social graph of Alice in Alice's social network 36 to find trusted friends with the required skill (C++). [0044] Alice can then chose either Murphy or Richard and implicitly/explicitly provide feedback to update the social graph with trust relationships, Alice may eventually add John, Murphy and Richard to her social trust graph with semantic annotations representing the context of the addition.)
onboarding, by the processing subsystem, the one or more users within the micro network of the micro network owner as an expert by nominating the one or more users as an expert by providing a first time recognition to the one or more users for one or more skills, wherein recognition is based on ...; (in at least [0016] The processor 16 is operative to receive endorsements from the subjects 12 endorsing skill tags 14 of other subjects 12. FIG. 1 shows the processor 16 receiving an endorsement 24 for one of the subjects 12-A (Richard in the example of FIG. 1) from another one of the subjects 12-B (Sam in the example of FIG. 1) endorsing a skill tag 14-A of the subject 12-A (Richard). (i.e. first recognition) [0031] FIG. 2 shows that Alice is looking for a C++ expert. Alice's social network 36 includes Bob and Carl. Carl is a C++ novice. Carl's social network 40 includes John who is a Java developer. Bob's social network 38 includes Max and Richard. Richard is a C++ expert, John's social network 42 includes Jim and Murphy. Murphy is also a C++ expert. [0032] Carl is in Alice's social network 36, Carl is a C++ novice and although Murphy and Richard are not in Alice's social network 36, they are C++ experts. [0038] The search starts by first traversing the social graph of Alice in Alice's social network 36 to find trusted friends with the required skill (C++). Carl is found to have C++ at novice level. The trust is said to be transitive in that the search would then go to friends of friends and so on until a suitable expert is found. [0044] Alice may eventually add John, Murphy and Richard to her social trust graph with semantic annotations representing the context of the addition.)
extracting, by a skill extraction subsystem, one or more skill sets from ... the one or more experts using one or more natural language processing techniques and one or more artificial intelligence techniques ...; (in at least [0024] the social-network skill system 10 may be implemented in a Social-Semantic Web information space based environment as will be described in more detail below. The Semantic Web augments the World Wide Web representing the Web's information in a machine-readable fashion and enables targeted searching, data browsing and automated agents [0025] One tool used in the Social-Semantic web information space based environment is RDF (Resource Description Framework). The RDF 1.1 specification consists of a suite of W3C Recommendations and Working Group Notes, published in 2014. RDF provides a labeled, directed graph of relations between resources and literal values and a schema-less data model that features unambiguous identifiers and names relations between pairs and resources. RDF graphs are a collection of triples made up of a subject, a predicate and an object, for example, for the relationship “Sam has C++ skill tag”, “Sam” is the subject, “has” is the predicate, and “C++” is the object. Resources (subjects and Objects) and relationships (predicates) may be names with Uniform Resource Identifiers (URIs). Predicates may also be used to create the link 30 between the skill tags 14 and the expertise level 28. The graph structure of RDF greatly simplifies merging data with shared identifiers. Using URI's for naming removes ambiguity. For example, a tag entitled “Java” could relate to someone with knowledge of the programming language JAVA or knowledge of the Island of Java. Therefore, each of the skill tags 14 has an associated description 22 and a unique URI so that each skill tag 14 provides a way to tag a particular skill unambiguously.)
creating, by the processing subsystem, a trusted expert relationship between the expert and the one or more users within the micro network of the micro network owner providing the first time recognition; (in at least [0038] The search may be performed using the friend of a friend social graph concept in order to determine the expertise most connected to Alice. The search starts by first traversing the social graph of Alice in Alice's social network 36 to find trusted friends with the required skill (C++). Carl is found to have C++ at novice level. The trust is said to be transitive in that the search would then go to friends of friends and so on until a suitable expert is found. For example the search would first go to Carl's social network 40 and Bob's social network 38 (finding Richard who is a C++ expert) before going to John's social network 42 (finding Murphy who is another C++ expert).(i.e. trusted expert relationship between John and Murphy, in John’s network) [0042] “Murphy [skill-level: Expert, Recommended by John (not in your network) with social distance of 2, 12 Endorsements] )
... one or more users handling a device, ..., and exchanging information between multiple devices via a wireless network;  (in at least [0025] One tool used in the Social-Semantic web information space based environment is RDF (Resource Description Framework). The RDF 1.1 specification consists of a suite of W3C Recommendations and Working Group Notes, published in 2014. RDF provides a labeled, directed graph of relations between resources and literal values and a schema-less data model that features unambiguous identifiers and names relations between pairs and resources. RDF graphs are a collection of triples made up of a subject, a predicate and an object, for example, for the relationship “Sam has C++ skill tag”, “Sam” is the subject, “has” is the predicate, and “C++” is the object. Resources (subjects and Objects) and relationships (predicates) may be names with Uniform Resource Identifiers (URIs). [0027] An enterprise social software user interface (UI) may be implemented to allow users to browse or search expertise or content in the skills database 20. The UI software may enable users to retrieve the meaning of a skill tag 14 by hovering over the skill tag 14. This “hovering” feature may be used when adding tags 14 (self tagging), adding tags 14 when endorsing skill tags 14 or searching to find a person/people with a particular skill tag 14. [0031] FIG. 2 shows that Alice is looking for a C++ expert. Alice's social network 36 includes Bob and Carl. Carl is a C++ novice. Carl's social network 40 includes John who is a Java developer. Bob's social network 38 includes Max and Richard. Richard is a C++ expert, John's social network 42 includes Jim and Murphy. Murphy is also a C++ expert. [0032] Although Carl is in Alice's social network 36, Carl is a C++ novice and although Murphy and Richard are not in Alice's social network 36, they are C++ experts. [0038] The search may be performed using the friend of a friend social graph concept in order to determine the expertise most connected to Alice. The search starts by first traversing the social graph of Alice in Alice's social network 36 to find trusted friends with the required skill (C++). Carl is found to have C++ at novice level. The trust is said to be transitive in that the search would then go to friends of friends and so on until a suitable expert is found. For example the search would first go to Carl's social network 40 and Bob's social network 38 (finding Richard who is a C++ expert) before going to John's social network 42 (finding Murphy who is another C++ expert). The search may continue to more remote social networks until a certain number of experts are found or until a certain number of neighboring social networks have been traversed according to user defined search settings. The results can then be presented in the report 46 (FIG. 3) listing the subjects 12 found in the search. A graph limit may be employed after which the trust breaks down. [0039] The social-network skill system 10 may combine social distance with skill weighting/score/rank to provide a measure of transitive trust. Transitivity is a highly desired property of a trust metric, in situations where A trusts B and B trusts C, transitivity concerns the extent to which A trusts C. Without transitivity, trust metrics are unlikely to be used to reason about trust in more complex relationships. For example a direct (one degree separation) friend with a high skill rating may be given a high trust index compared to a friend of a friend (two degrees of separation) even with the same skill rating. [0040] The search results may be saved for future searches and updating the user's social graph with the new results. [0041] An example report 46 (FIG. 3) is shown below. [0042] “Murphy [skill-level: Expert, Recommended by John (not in your network) with social distance of 2, 12 Endorsements]  [0043] Richard [skill-level: Expert, Recommended by Carl with Social Distance 1, 4 Endorsements]” [0044] Alice can then chose either Murphy or Richard and implicitly/explicitly provide feedback to update the social graph with trust relationships, Alice may eventually add John, Murphy and Richard to her social trust graph with semantic annotations representing the context of the addition)
generating, by an expert selection subsystem, a list of experts from the first degree of connection and the second degree of connection of the one or more users based on insights derived from the one or more recognitions received by the one or more experts using one or more machine learning algorithms and natural language processing techniques; (in at least [0038] The search may be performed using the friend of a friend social graph concept in order to determine the expertise most connected to Alice. The search starts by first traversing the social graph of Alice in Alice's social network 36 to find trusted friends with the required skill (C++). Carl is found to have C++ at novice level. The trust is said to be transitive in that the search would then go to friends of friends and so on until a suitable expert is found. For example the search would first go to Carl's social network 40 and Bob's social network 38 (finding Richard who is a C++ expert) before going to John's social network 42 (finding Murphy who is another C++ expert).(i.e. trusted expert relationship between John and Murphy, in John’s network) [0042] “Murphy [skill-level: Expert, Recommended by John (not in your network) with social distance of 2, 12 Endorsements] ) [0046] FIG. 4, which is a view of a skill search report 46-A produced by the system 10 of FIG. 1 and ordered by social network distance and then by expertise.)
adding one or more users in the micro network of the micro network owner ...; and (in at least [0044] Alice can then chose either Murphy or Richard and implicitly/explicitly provide feedback to update the social graph with trust relationships, Alice may eventually add John, Murphy and Richard to her social trust graph with semantic annotations representing the context of the addition)
displaying, by the processing subsystem, the list of experts based on the trusted expert relationship created between the expert and the one or more users within the micro network upon receiving a search query for an expert in one or more skills from the one or more users, (in at least [0031] FIG. 2 shows that Alice is looking for a C++ expert.  [0052] FIG. 6, which is a view of a skill search report 46-C produced by the system 10 of FIG. 1 listing only the highest scoring result.)
wherein the displaying the list of experts is performed by a display subsystem that displays one or more profiles associated with the one or more users, and wherein the one or more users manages one or more profiles using the display subsystem, and wherein the display subsystem displays at least one of a set comprising a history of one or more tasks associated with the one or more users, a rank associated with the one or more experts, and feed of the one or more users, and  (in at least [0017] The processor 16 is operative to create a link 26 linking the subject 12-A (Richard) with the skill tag 14-A in the skills database 20. The link 26 may be created by the subject 12-A (Richard) adding the skill tag 14-A himself (self-tagging) (an expertise level may be added later when an appropriate endorsement is received), or initiated by receiving the endorsement 24 or from receiving a previous endorsement. [0018] receiving the endorsement 24, the processor 16 is operative to assign, in the skills database 20, an expertise level 28 to the skill tag 14-A of the subject 12-A using a link 30. The expertise level 28 that can be assigned to the skill tag 14-A of the subject 12-A is dependent at least on the skill tag(s) 14 of the subject 12-B (Sam) and the expertise level(s) assigned to the skill tag(s) 14 of the subject 12-B (Sam). If the subject 12-A already has an expertise level 28 associated with the skill tag 14-A, the endorsement 24 may cause the expertise level 28 of the skill tag 14-A to be updated. [0046] to FIG. 4, which is a view of a skill search report 46-A produced by the system 10 of FIG. 1 and ordered by social network distance and then by expertise. [0027] An enterprise social software user interface (UI) may be implemented to allow users to browse or search expertise or content in the skills database 20. The UI software may enable users to retrieve the meaning of a skill tag 14 by hovering over the skill tag 14. This “hovering” feature may be used when adding tags 14 (self tagging), adding tags 14 when endorsing skill tags 14 or searching to find a person/people with a particular skill tag 14. [0050] to FIG. 5, which is a view of a skill search report 46-B produced by the system 10 of FIG. 1 and ordered by expertise (and/or the score 48) and then social network distance. [0052] to FIG. 6, which is a view of a skill search report 46-C produced by the system 10 of FIG. 1 listing only the highest scoring result.)
wherein the one or more users are connected via a network running on the processing subsystem comprising at least one of, ..., (in at least [0024] the social-network skill system 10 may be implemented in a Social-Semantic Web information space based environment as will be described in more detail below. The Semantic Web augments the World Wide Web representing the Web's information in a machine-readable fashion and enables targeted searching, data browsing and automated agents. [0025] One tool used in the Social-Semantic web information space based environment is RDF (Resource Description Framework). The RDF 1.1 specification consists of a suite of W3C Recommendations and Working Group Notes, published in 2014. RDF provides a labeled, directed graph of relations between resources and literal values and a schema-less data model that features unambiguous identifiers and names relations between pairs and resources. RDF graphs are a collection of triples made up of a subject, a predicate and an object, for example, for the relationship “Sam has C++ skill tag”, “Sam” is the subject, “has” is the predicate, and “C++” is the object. Resources (subjects and Objects) and relationships (predicates) may be names with Uniform Resource Identifiers (URIs). [0031] FIG. 2 shows that Alice is looking for a C++ expert. Alice's social network 36 includes Bob and Carl. Carl is a C++ novice. Carl's social network 40 includes John who is a Java developer. Bob's social network 38 includes Max and Richard. Richard is a C++ expert, John's social network 42 includes Jim and Murphy. Murphy is also a C++ expert.)
and wherein the one or more users exchange information associated with at least one of user skills, problems with the users, user's contact information, and recognition information, to establish the first degree of connection with the micro network owner in the talent network.   (in at least [0031] FIG. 2 shows that Alice is looking for a C++ expert. Alice's social network 36 includes Bob and Carl. Carl is a C++ novice. Carl's social network 40 includes John who is a Java developer. Bob's social network 38 includes Max and Richard. Richard is a C++ expert, John's social network 42 includes Jim and Murphy. Murphy is also a C++ expert. [0032] Although Carl is in Alice's social network 36, Carl is a C++ novice and although Murphy and Richard are not in Alice's social network 36, they are C++ experts. [0038] The search may be performed using the friend of a friend social graph concept in order to determine the expertise most connected to Alice. The search starts by first traversing the social graph of Alice in Alice's social network 36 to find trusted friends with the required skill (C++). Carl is found to have C++ at novice level. The trust is said to be transitive in that the search would then go to friends of friends and so on until a suitable expert is found. For example the search would first go to Carl's social network 40 and Bob's social network 38 (finding Richard who is a C++ expert) before going to John's social network 42 (finding Murphy who is another C++ expert). The search may continue to more remote social networks until a certain number of experts are found or until a certain number of neighboring social networks have been traversed according to user defined search settings. The results can then be presented in the report 46 (FIG. 3) listing the subjects 12 found in the search. A graph limit may be employed after which the trust breaks down. [0039] The social-network skill system 10 may combine social distance with skill weighting/score/rank to provide a measure of transitive trust. Transitivity is a highly desired property of a trust metric, in situations where A trusts B and B trusts C, transitivity concerns the extent to which A trusts C. Without transitivity, trust metrics are unlikely to be used to reason about trust in more complex relationships. For example a direct (one degree separation) friend with a high skill rating may be given a high trust index compared to a friend of a friend (two degrees of separation) even with the same skill rating. [0040] The search results may be saved for future searches and updating the user's social graph with the new results. [0041] An example report 46 (FIG. 3) is shown below. [0042] “Murphy [skill-level: Expert, Recommended by John (not in your network) with social distance of 2, 12 Endorsements]  [0043] Richard [skill-level: Expert, Recommended by Carl with Social Distance 1, 4 Endorsements]” [0044] Alice can then chose either Murphy or Richard and implicitly/explicitly provide feedback to update the social graph with trust relationships, Alice may eventually add John, Murphy and Richard to her social trust graph with semantic annotations representing the context of the addition.)


Although implied, Nandakumar does not expressly disclose the following limitations, which however, are taught by Hazy,
wherein a new user is added to the first degree of connection of the micro network owner when a new user registers on the platform using the signal generated for the new user wherein the signal may include a link for registering on the platform, (in at least [0062] The application, for example, may be downloaded from one or more components of the system 100. The first user 101 may be prompted to register with the application, such as via the application itself, if the first user 101 is not already a registered user of the system 100. During the registration process, the system 100 communicates over a secure, encrypted network with a secure MS 304. On the MS 304, a user identifier (User_ID) is assigned and mapped to a unique, newly created virtual identifier (Virtual_ID) called the Avatar_Node_ID. The Avatar_Node_ID is a node in one or more virtual social network(s) used to augment real world human social networks of the system's 100 users. This mapping may, but does not necessarily, use blockchain and/or distributed ledger technologies and/or similar coding, algorithms, or processing. The mapping of the User_ID to the Avatar_Node_ID is the secure and anonymous way that the user, through its unique User_ID, interacts with other system 100 users (e.g. second user 110) through their Secure Avatar_Node_ID. [0063]  the first user 101 may be allowed to join networks, projects or institutions of other users, such as second user 110. Once registered as a user in the system and while in the application, the first user 101 may have already been, or could in the future be asked by other users (e.g. second user 110) to participate in those other users' trusted networks.)
onboarding, by the processing subsystem, the one or more users within the micro network of the micro network owner as an expert by nominating the one or more users as an expert by providing a first time recognition to the one or more users for one or more skills, wherein recognition is based on a list of tasks the one or more users have completed, the list of problems the one or more users have solved, and the like (in at least [0010]  All data, historical and contextual, is available for analysis to be used to determine individualized feedback about the users' performance at the event soon after every social interaction [0070] users may accumulate cryptocurrency points (e.g. numerical points) from the system 100 for providing feedback and coaching to other users of the system 100. In certain embodiments, users can also accumulate cryptocurrency through transactions with other users, by for example, but not limited to, payment for project work. In certain embodiments, these cryptocurrency transactions can, but not necessarily, be tracked via blockchain or other similar technologies.)
extracting, by a skill extraction subsystem, one or more skill sets from the one or more tasks completed by the one or more experts using one or more natural language processing techniques and one or more artificial intelligence techniques wherein the one or more tasks completed by the one or more experts are stored as a permanent record in a verifiable blockchain; (in at least [0025] This identification user-to-avatar may be encoded using a secure mapping key and/or secure token (such as by utilizing blockchain or some other secure ledger) that is securely stored.  [0079] Using machine learning, artificial intelligence algorithms or human experts, media content is tagged with a topic_matrix which includes vectors for various topic areas such as, but not limited to, influence skills, oral communication skills, team leadership, motivation, project management and so forth, that include relevant context dimensions such as industry, management level, geographic perspectives and so forth. 4. For each user, media is selected and scored based on the match of the User_Interest_State(s) with the topic_matrix for each item of content. 5. Based upon the relative scores of various media content, a newsfeed is constructed for each user and sent to that user's newsfeed queue. 6. Notifications are sent to the user from the newsfeed queue, and the user is presented with a newsfeed option when using the application. In certain embodiments, note that the User_Interest_State is assigned to each user by the system 100 based upon the Condition_State_Type(s) that is assigned to the user's secure Avatar_Node_ID in the virtually-augmented social network (V-ASN).)
gesturing, by the one or more users handling a device, wherein the one or more users shares contact information with another user, and wherein the gesturing comprises at least one of moving the device up and down, shaking the device, and exchanging information between multiple devices via a wireless network;  (in at least [0035] The first user device 102 and/or additional user devices may belong to and/or form a communications network. In certain embodiments, the communications network may be a local, mesh, or other network that enables and/or facilitates various aspects of the functionality of the system 100. In certain embodiments, the communications network may be formed between the first user device 102 and additional user devices through the use of any type of wireless or other protocol and/or technology. For example, user devices may communicate with one another in the communications network by utilizing Bluetooth Low Energy (BLE), classic Bluetooth, ZigBee, cellular, NFC, Wi-Fi, Z-Wave, ANT+, IEEE 802.15.4, IEEE 802.22, infrared, RFID, Wireless HD, Wireless USB, any other protocol and/or wireless technology, satellite, fiber, or any combination thereof. Notably, the communications network may be configured to communicatively link with and/or communicate with any other network of the system 100 and/or outside the system 100. [0037] Information obtained from the sensors of the user devices may include, but is not limited to, biometric information from any biometric sensor (or other sensor) of the user devices, heart rate information from heart sensors the user devices, temperature readings from temperature sensors of the user devices, ambient light measurements from light sensors of the user devices, sound measurements from sound sensors of the user devices, global positioning information from global positioning devices of the user devices, proximity information from proximity sensors of the user devices, motion information from motion sensors of the user devices, presence information from presence sensors of the user devices, orientation information from gyroscopes of the user devices, orientation information from orientation sensors of the user devices, acceleration information from accelerometers of the user devices, information from any other sensors, or any combination thereof. In certain embodiments, information from the sensors of the first user device 102, additional user devices, and/or second user device 111 may be transmitted via one or more signals to each other and to the components of the system 100.)
... using a device-based gesture executed via the device, wherein the gesture includes at least one element of a set comprising moving the device, shaking the device, and moving the device within wireless communications range of a second device; and (in at least [0089] At step 404, the method 400 may include obtaining, from the first user device 102, the information related to the effectiveness of the second user with regards to participation in the event and/or with regards to anything of interest relating to the second user. In certain embodiments, the obtaining of the information related to the effectiveness of the second user may be performed and/or facilitated by utilizing the first user device 102, the wearable device 115, the computing device 120, the FFSS 302, the mapping server 304, the sDAASS 306, the A&PSS 310, the server 140, the server 145, the server 150, the server 160, the communications network 135, the external network 165, any combination thereof, or by utilizing any other appropriate program, network, system, or device. At step 406, the method 400 may include associating the obtained information to a first avatar mapped to a first user identifier of the first user. In certain embodiments, step 406 may include assigning to the first avatar the ratings or rankings of competences achieved by the first user, which may but would not be limited to competencies such as Transformational Contributor, Autonomous Contributor, Collaborative Contributor, Expert Contributor, Agile Contributor, Organizing Contributor, Authentic Contributor, Transformational Leader, Transactional Leader, Innovation Leader, Creative Leader, Agile Leader, Team Leader, Authentic Leader, Servant Leader, Manager, Director, Executive and so on. In certain embodiments, the first avatar may be an anonymized virtual representation of the first user, such as within a virtual network (e.g. virtual social network) of the system 100. The system 100 may also include a second avatar mapped to a second user identifier of the second user (e.g. second user 110). In certain embodiments, the associated of the obtaining information may be performed and/or facilitated by utilizing the first user device 102, the wearable device 115, the computing device 120, the FFSS 302, the mapping server 304, the sDAASS 306, the A&PSS 310, the server 140, the server 145, the server 150, the server 160, the communications network 135, the external network 165, any combination thereof, or by utilizing any other appropriate program, network, system, or device.)
wherein the one or more users are connected via a network running on the processing subsystem comprising at least one of, a Bluetooth wireless connection and a Near Field Communications (NFC) connection  (in at least [0035] The first user device 102 and/or additional user devices may belong to and/or form a communications network. In certain embodiments, the communications network may be a local, mesh, or other network that enables and/or facilitates various aspects of the functionality of the system 100. In certain embodiments, the communications network may be formed between the first user device 102 and additional user devices through the use of any type of wireless or other protocol and/or technology. For example, user devices may communicate with one another in the communications network by utilizing Bluetooth Low Energy (BLE), classic Bluetooth, ZigBee, cellular, NFC, Wi-Fi, Z-Wave, ANT+, IEEE 802.15.4, IEEE 802.22, infrared, RFID, Wireless HD, Wireless USB, any other protocol and/or wireless technology, satellite, fiber, or any combination thereof. Notably, the communications network may be configured to communicatively link with and/or communicate with any other network of the system 100 and/or outside the system 100. [0037] Information obtained from the sensors of the user devices may include, but is not limited to, biometric information from any biometric sensor (or other sensor) of the user devices, heart rate information from heart sensors the user devices, temperature readings from temperature sensors of the user devices, ambient light measurements from light sensors of the user devices, sound measurements from sound sensors of the user devices, global positioning information from global positioning devices of the user devices, proximity information from proximity sensors of the user devices, motion information from motion sensors of the user devices, presence information from presence sensors of the user devices, orientation information from gyroscopes of the user devices, orientation information from orientation sensors of the user devices, acceleration information from accelerometers of the user devices, information from any other sensors, or any combination thereof. In certain embodiments, information from the sensors of the first user device 102, additional user devices, and/or second user device 111 may be transmitted via one or more signals to each other and to the components of the system 100.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Nandakumar by, ...receiving, from a first user, feedback related to the effectiveness of a second user relating to participation by the second user in an event. The system may assign the information to avatars of the first and second users. To ensure a user's information remains private to that user, the avatars may be anonymized virtual representations of the first and second users within a virtual social network. Based on an analysis of the information, the system may generate condition state data for the avatars for the first and second users respectively. The condition state data may be time series variables that represent a relationship of the avatars. Based on the condition state data, the system may provide a recommendation or report to the second user for improving the second user's effectiveness at a future event...The first user device 102 and/or additional user devices may belong to and/or form a communications network. In certain embodiments, the communications network may be a local, mesh, or other network that enables and/or facilitates various aspects of the functionality of the system 100. In certain embodiments, the communications network may be formed between the first user device 102 and additional user devices through the use of any type of wireless or other protocol and/or technology. For example, user devices may communicate with one another in the communications network by utilizing Bluetooth Low Energy (BLE), classic Bluetooth, ZigBee, cellular, NFC, Wi-Fi, Z-Wave, ANT+, IEEE 802.15.4, IEEE 802.22, infrared, RFID, Wireless HD, Wireless USB, any other protocol and/or wireless technology, satellite, fiber, or any combination thereof. Notably, the communications network may be configured to communicatively link with and/or communicate with any other network of the system 100 and/or outside the system 100...Information obtained from the sensors of the user devices may include, but is not limited to, biometric information from any biometric sensor (or other sensor) of the user devices, heart rate information from heart sensors the user devices, temperature readings from temperature sensors of the user devices, ambient light measurements from light sensors of the user devices, sound measurements from sound sensors of the user devices, global positioning information from global positioning devices of the user devices, proximity information from proximity sensors of the user devices, motion information from motion sensors of the user devices, presence information from presence sensors of the user devices, orientation information from gyroscopes of the user devices, orientation information from orientation sensors of the user devices, acceleration information from accelerometers of the user devices, information from any other sensors, or any combination thereof. In certain embodiments, information from the sensors of the first user device 102, additional user devices, and/or second user device 111 may be transmitted via one or more signals to each other and to the components of the system 100...At step 404, the method 400 may include obtaining, from the first user device 102, the information related to the effectiveness of the second user with regards to participation in the event and/or with regards to anything of interest relating to the second user. In certain embodiments, the obtaining of the information related to the effectiveness of the second user may be performed and/or facilitated by utilizing the first user device 102, the wearable device 115, the computing device 120, the FFSS 302, the mapping server 304, the sDAASS 306, the A&PSS 310, the server 140, the server 145, the server 150, the server 160, the communications network 135, the external network 165, any combination thereof, or by utilizing any other appropriate program, network, system, or device. At step 406, the method 400 may include associating the obtained information to a first avatar mapped to a first user identifier of the first user. In certain embodiments, step 406 may include assigning to the first avatar the ratings or rankings of competences achieved by the first user, which may but would not be limited to competencies such as Transformational Contributor, Autonomous Contributor, Collaborative Contributor, Expert Contributor, Agile Contributor, Organizing Contributor, Authentic Contributor, Transformational Leader, Transactional Leader, Innovation Leader, Creative Leader, Agile Leader, Team Leader, Authentic Leader, Servant Leader, Manager, Director, Executive and so on. In certain embodiments, the first avatar may be an anonymized virtual representation of the first user, such as within a virtual network (e.g. virtual social network) of the system 100. The system 100 may also include a second avatar mapped to a second user identifier of the second user (e.g. second user 110). In certain embodiments, the associated of the obtaining information may be performed and/or facilitated by utilizing the first user device 102, the wearable device 115, the computing device 120, the FFSS 302, the mapping server 304, the sDAASS 306, the A&PSS 310, the server 140, the server 145, the server 150, the server 160, the communications network 135, the external network 165, any combination thereof, or by utilizing any other appropriate program, network, system, or device..., as taught by Hazy, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Nandakumar with the motivation of, ...providing technology-supported-trusted-performance feedback and experiential learning, while ensuring that a user's data remains private to that user....provide a recommendation or report to the second user for improving the second user's effectiveness at a future event...to get objective, personalized and timely feedback, coaching and mentoring, or to receive and benefit from academic and practical knowledge in a manner that is translated into practical actionable insights relevant to their individual contexts with respect to their perceived contribution and level of engagement after meetings, events or other social interactions in order to improve their management and self-monitoring skills....encourage and promote individuals to provide accurate and honest feedback...availability of social and emotional queues that can be used to build self-monitoring skills and emotional intelligence...obtaining feedback and improving business outcomes, project objectives...promoting timely individual self-awareness regarding one's effectiveness in organized activities such as work or community activities such as meetings and events...to process and analyze feedback so as to improve performance of individuals in a meaningful way over time...provide timely feedback, coaching, and/or mentoring with respect to an individual's perceived contribution and level of engagement after meetings, projects, social gatherings, and/or other interactive situations in order to improve the individual's management and self-monitoring skills....to provide enhanced and optimized feedback for such individuals and/or devices. Such enhancements and improvements to methodologies and technologies may provide for improved team and multiteam system optimization and collaboration, increased privacy, increased compliance with team objectives, reduced incidence of team and/or social interaction failure, reduced costs, and increased ease-of-use...., as recited in Hazy.


As per Claim 23, Nandakumar teaches: (Currently Amended) The method of claim 22, 
wherein onboarding the one or more users within the micro network as the expert comprises at least one of a subset comprising onboarding an existing user of the talent network as the expert and a person unlisted in the talent network as the expert. (in at least [0016] The processor 16 is operative to receive endorsements from the subjects 12 endorsing skill tags 14 of other subjects 12. FIG. 1 shows the processor 16 receiving an endorsement 24 for one of the subjects 12-A (Richard in the example of FIG. 1) from another one of the subjects 12-B (Sam in the example of FIG. 1) endorsing a skill tag 14-A of the subject 12-A (Richard). (i.e. first recognition) [0029] FIG. 2 shows four social networks 32, Alice's social network 36, Bob's social network 38, Carl's social network 40 and John's social network 42.  [0038] The search starts by first traversing the social graph of Alice in Alice's social network 36 to find trusted friends with the required skill (C++). Carl is found to have C++ at novice level. The trust is said to be transitive in that the search would then go to friends of friends and so on until a suitable expert is found. For example the search would first go to Carl's social network 40 and Bob's social network 38 (finding Richard who is a C++ expert) before going to John's social network 42 (finding Murphy who is another C++ expert). The search may continue to more remote social networks until a certain number of experts are found or until a certain number of neighboring social networks have been traversed according to user defined search settings.)  


As per Claim 24, Nandakumar teaches:  (Original) The method of claim 22, further comprising 
receiving one or more recognitions associated with the expert for the one or more skills after receiving the first time recognition from one or more users in the micro network. (in at least [0016] The processor 16 is operative to receive endorsements from the subjects 12 endorsing skill tags 14 of other subjects 12. FIG. 1 shows the processor 16 receiving an endorsement 24 for one of the subjects 12-A (Richard in the example of FIG. 1) from another one of the subjects 12-B (Sam in the example of FIG. 1) endorsing a skill tag 14-A of the subject 12-A (Richard). [0018] Based on receiving the endorsement 24, the processor 16 is operative to assign, in the skills database 20, an expertise level 28 to the skill tag 14-A of the subject 12-A using a link 30 [0044] Alice can then chose either Murphy or Richard and implicitly/explicitly provide feedback (i.e. recognition after first recognition) to update the social graph with trust relationships, Alice may eventually add John, Murphy and Richard to her social trust graph with semantic annotations representing the context of the addition.) 


As per Claim 25, Nandakumar teaches: (Original) The method of claim 24, further comprising 
creating the trusted expert relationship between the expert and the one or more users within the one or more micro networks of the corresponding one or more users providing recognitions to the expert after the first time recognition.  (in at least [0042] “Murphy [skill-level: Expert, Recommended by John (not in your network) with social distance of 2, 12 Endorsements] [0043] Richard [skill-level: Expert, Recommended by Carl with Social Distance 1, 4 Endorsements]” [0044] Alice can then chose either Murphy or Richard and implicitly/explicitly provide feedback to update the social graph with trust relationships, Alice may eventually add John, Murphy and Richard to her social trust graph with semantic annotations representing the context of the addition.)


As per Claim 27, Nandakumar teaches:  (Previously Presented)  The method of claim 22, 
wherein onboarding the one or more users within the micro network as the expert is initiated by a request for recognition by the one or more users.  (in at least [0016] The processor 16 is operative to receive endorsements from the subjects 12 endorsing skill tags 14 of other subjects 12. FIG. 1 shows the processor 16 receiving an endorsement 24 for one of the subjects 12-A (Richard in the example of FIG. 1) from another one of the subjects 12-B (Sam in the example of FIG. 1) endorsing a skill tag 14-A of the subject 12-A (Richard). (i.e. first recognition) [0031] FIG. 2 shows that Alice is looking for a C++ expert. Alice's social network 36 includes Bob and Carl. Carl is a C++ novice. Carl's social network 40 includes John who is a Java developer. Bob's social network 38 includes Max and Richard. Richard is a C++ expert, John's social network 42 includes Jim and Murphy. Murphy is also a C++ expert. [0032] Carl is in Alice's social network 36, Carl is a C++ novice and although Murphy and Richard are not in Alice's social network 36, they are C++ experts. [0038] The search starts by first traversing the social graph of Alice in Alice's social network 36 to find trusted friends with the required skill (C++). Carl is found to have C++ at novice level. The trust is said to be transitive in that the search would then go to friends of friends and so on until a suitable expert is found. [0044] Alice may eventually add John, Murphy and Richard to her social trust graph with semantic annotations representing the context of the addition.)


As per Claim 28, Nandakumar teaches: (Previously Presented) The method of claim 22, further comprising 
receiving one or more recognitions associated with ... from the one or more users in the micro network.  (in at least [0020] The value of the score to be applied to the expertise level 28 may depend on a level of expertise assigned by the endorser to the skill tag 14-A of the subject 12-A in the endorsement 24. It will be appreciated that the level of expertise assigned by the endorser is valuable if the endorser has the same level of expertise, or higher level of expertise than the level of expertise assigned by the endorser. Thus, generally, the expertise level 28 cannot be assigned to the skill tag 14-A of the subject 12-A unless the skill tag 14-A of the subject 12-A is endorsed by the subject 12-13 having the skill tag 14-A with an expertise level higher than, or equal to, the expertise level 28 or having the skill tag 14 defined in the skills database 20 to include the skill tag 14-A and having an expertise level higher than, or equal to, the expertise level 28. The number of endorsements required to define a skill ranking may be configurable. For example, a subject may need to receive 4 endorsements from experts to be assigned an expert level of expertise, and 10 endorsements from gurus to be assigned a guru level of expertise. The semantics of the expertise level (for example, but not limited to, novice, intermediate, expert, guru etc.) may be implemented using a concept relationship vocabulary such as Freebase (Freebase is a large collaborative knowledge base consisting of metadata composed mainly by its community members. It is an online collection of structured data harvested from many sources, including individual, user-submitted wiki contributions. Freebase aims to create a global resource which allows people (and machines) to access common information more effectively. It was developed by the American software company Metaweb and has been running publicly since March 2007) or a domain specific vocabulary, if required.)

Although implied, Nandakumar does not expressly disclose the following limitations, which however, are taught by Hazy,
receiving one or more recognitions associated with one or more products from the one or more users in the micro network. (in at least [0077] studies may involve the gathering, sorting, processing and reporting of information about individuals, groups of individuals, interactions, organizations, and institutions. Studies are designed and operationalized by users of Level 2 or higher according to their permissions. Additionally, surveys may be utilized with the system 100 as well. A survey may be an instrument used to gather data from targeted individuals at a point in time...data combined with theoretical and empirical results from predictive studies to simulate the values of other variables (for example, but not limited to, Organization_State_Variables, Environmental_State_Variables and Leadership_Activities_Variables) at some point or points in the future. These studies analyze the numerical data with the intent to determine potential interventions to improve outcomes as measured by these variables. (a) An example of this would be a five-item survey with a validated scale for measuring “customer_excitement” that is administered to participants at a customer meeting (an Environmental_State_Variable). The results would be used in a numerical model run on a computer to simulate the probability distribution of potential sales of various product in the next quarter (an Organization_State_Variable) so that production could be adjusted in anticipation of the most probable outcomes.)

The reason and rationale to combine Nandakumar and Hazy is the same as recited above.

As per Claim 30, Nandakumar teaches:  (Currently Amended) The method of claim 24, further comprising 
creating summaries of the one or more recognitions associated with the expert for the one or more skills and providing said summaries to the one or more users as a feed in the micro network. (in at least [0041] An example report 46 (FIG. 3) is shown below. [0042] “Murphy [skill-level: Expert, Recommended by John (not in your network) with social distance of 2, 12 Endorsements] [0043] Richard [skill-level: Expert, Recommended by Carl with Social Distance 1, 4 Endorsements]” [0044] Alice can then chose either Murphy or Richard and implicitly/explicitly provide feedback to update the social graph with trust relationships, Alice may eventually add John, Murphy and Richard to her social trust graph with semantic annotations representing the context of the addition. [0045] Other examples of the report 46 are shown in FIGS. 4-6.  [0046] FIG. 4, which is a view of a skill search report 46-A produced by the system 10 of FIG. 1 and ordered by social network distance and then by expertise.)


As per Claim 31, Nandakumar teaches:  (Previously Presented) The method of claim 28, 
wherein receiving the one or more recognitions is initiated by a request for recognition by the one or more users.  (in at least [0031] FIG. 2 shows that Alice is looking for a C++ expert. Alice's social network 36 includes Bob and Carl. Carl is a C++ novice. Carl's social network 40 includes John who is a Java developer. Bob's social network 38 includes Max and Richard. Richard is a C++ expert, John's social network 42 includes Jim and Murphy. Murphy is also a C++ expert.)


Examiner is treating the following claim numbers to be consistent with previous response from the Applicant.
As per Claim 34, Nandakumar teaches:  The method of claim 22, 
wherein the wireless communications is at least one of ... (in at least [0024] the social-network skill system 10 may be implemented in a Social-Semantic Web information space based environment as will be described in more detail below. The Semantic Web augments the World Wide Web representing the Web's information in a machine-readable fashion and enables targeted searching, data browsing and automated agents. [0025] One tool used in the Social-Semantic web information space based environment is RDF (Resource Description Framework). The RDF 1.1 specification consists of a suite of W3C Recommendations and Working Group Notes, published in 2014. RDF provides a labeled, directed graph of relations between resources and literal values and a schema-less data model that features unambiguous identifiers and names relations between pairs and resources. RDF graphs are a collection of triples made up of a subject, a predicate and an object, for example, for the relationship “Sam has C++ skill tag”, “Sam” is the subject, “has” is the predicate, and “C++” is the object. Resources (subjects and Objects) and relationships (predicates) may be names with Uniform Resource Identifiers (URIs). [0031] FIG. 2 shows that Alice is looking for a C++ expert. Alice's social network 36 includes Bob and Carl. Carl is a C++ novice. Carl's social network 40 includes John who is a Java developer. Bob's social network 38 includes Max and Richard. Richard is a C++ expert, John's social network 42 includes Jim and Murphy. Murphy is also a C++ expert.)

Although implied, Nandakumar does not expressly disclose the following limitations, which however, are taught by Hazy,
...a Bluetooth connection and a Near Field Communications (NFC) connection.   (in at least [0035] The first user device 102 and/or additional user devices may belong to and/or form a communications network. In certain embodiments, the communications network may be a local, mesh, or other network that enables and/or facilitates various aspects of the functionality of the system 100. In certain embodiments, the communications network may be formed between the first user device 102 and additional user devices through the use of any type of wireless or other protocol and/or technology. For example, user devices may communicate with one another in the communications network by utilizing Bluetooth Low Energy (BLE), classic Bluetooth, ZigBee, cellular, NFC, Wi-Fi, Z-Wave, ANT+, IEEE 802.15.4, IEEE 802.22, infrared, RFID, Wireless HD, Wireless USB, any other protocol and/or wireless technology, satellite, fiber, or any combination thereof. Notably, the communications network may be configured to communicatively link with and/or communicate with any other network of the system 100 and/or outside the system 100. [0037] Information obtained from the sensors of the user devices may include, but is not limited to, biometric information from any biometric sensor (or other sensor) of the user devices, heart rate information from heart sensors the user devices, temperature readings from temperature sensors of the user devices, ambient light measurements from light sensors of the user devices, sound measurements from sound sensors of the user devices, global positioning information from global positioning devices of the user devices, proximity information from proximity sensors of the user devices, motion information from motion sensors of the user devices, presence information from presence sensors of the user devices, orientation information from gyroscopes of the user devices, orientation information from orientation sensors of the user devices, acceleration information from accelerometers of the user devices, information from any other sensors, or any combination thereof. In certain embodiments, information from the sensors of the first user device 102, additional user devices, and/or second user device 111 may be transmitted via one or more signals to each other and to the components of the system 100.)

The reason and rationale to combine Nandakumar and Hazy is the same as recited above.



As per Claim 35, Nandakumar teaches:The method of claim 22, 
further comprising using ... to generate weightages assigned to each user's case.  (in at least [0019] The expertise level 28 may expressed as a score or weighting or ranking (for example, but not limited to, novice, intermediate, expert, guru etc.). The expertise level 28 applied to the skill tag 14-A may depend on the number of endorsements and/or the expertise level of the endorser. For example, receiving an endorsement from an expert may carry a score of 5 whereas receiving an endorsement from a guru may carry a score of 10. Receiving an endorsement from two experts may carry a score of 10 (i.e.: twice the value of one expert) or 12 (incremented by an additional score of 2 to account for the fact that two experts have endorsed the same skill of the same subject)  [0024] the social-network skill system 10 may be implemented in a Social-Semantic Web information space based environment as will be described in more detail below. The Semantic Web augments the World Wide Web representing the Web's information in a machine-readable fashion and enables targeted searching, data browsing and automated agents [0025] One tool used in the Social-Semantic web information space based environment is RDF (Resource Description Framework). The RDF 1.1 specification consists of a suite of W3C Recommendations and Working Group Notes, published in 2014. RDF provides a labeled, directed graph of relations between resources and literal values and a schema-less data model that features unambiguous identifiers and names relations between pairs and resources. RDF graphs are a collection of triples made up of a subject, a predicate and an object, for example, for the relationship “Sam has C++ skill tag”, “Sam” is the subject, “has” is the predicate, and “C++” is the object. Resources (subjects and Objects) and relationships (predicates) may be names with Uniform Resource Identifiers (URIs). Predicates may also be used to create the link 30 between the skill tags 14 and the expertise level 28. The graph structure of RDF greatly simplifies merging data with shared identifiers. Using URI's for naming removes ambiguity. For example, a tag entitled “Java” could relate to someone with knowledge of the programming language JAVA or knowledge of the Island of Java. Therefore, each of the skill tags 14 has an associated description 22 and a unique URI so that each skill tag 14 provides a way to tag a particular skill unambiguously [0048] The report may also include a score 48 which is a function of social distance and expertise level. By way of example, the score 48 may be determined by assigning each skill rank a value, for example, novice=3, expert=30 etc. and then dividing the value by the social distance. So for example, for Carl who is a novice and has a social network distance of 1, the score would be calculated as 3/1=3. For Richard who is an expert and has a social distance of 2, the score would be calculated as 30/2=15 and so on.)

Although implied, Nandakumar does not expressly disclose the following limitations, which however, are taught by Hazy,
further comprising using a trained machine learning model to generate weightages assigned to each user's case (in at least [0081] system 100 may be utilized in the context of an Audience Centered Trusted Feedback PACER Scale. The PACER Scale is a system and method for using electronic devices, computers, software and storage for sensing and gathering distributed data about a focal individual's interpersonal effectiveness in human interactions, human machine interactions and machine to machine interactions. For the purposes of this use-case scenario and other use-case scenarios as appropriate, an individual may be defined to be either human or machine, e.g., but not limited to a robot, a robotic agent, a software agent, artificial intelligence system, or any system that combines human and machine learning algorithms whether implemented is hardware, software or both and whether integrated with human activity or not. The data collected and processed can be analyzed and formatted to provide trusted feedback to the focal individual (e.g. first user 101 and/or second user 110) through electronic media to help the focal individual better understand his or her effectiveness in interactions with their individual colleagues or with an audience of individuals. )

The reason and rationale to combine Nandakumar and Hazy is the same as recited above.



As per Claim 36, Nandakumar teaches: (New) The method of claim 22, 
further comprising using ... and natural language processing to drive insights from one or more recognitions received by the one or more experts. (in at least [0019] The expertise level 28 may expressed as a score or weighting or ranking (for example, but not limited to, novice, intermediate, expert, guru etc.). The expertise level 28 applied to the skill tag 14-A may depend on the number of endorsements and/or the expertise level of the endorser. For example, receiving an endorsement from an expert may carry a score of 5 whereas receiving an endorsement from a guru may carry a score of 10. Receiving an endorsement from two experts may carry a score of 10 (i.e.: twice the value of one expert) or 12 (incremented by an additional score of 2 to account for the fact that two experts have endorsed the same skill of the same subject)  [0024] the social-network skill system 10 may be implemented in a Social-Semantic Web information space based environment as will be described in more detail below. The Semantic Web augments the World Wide Web representing the Web's information in a machine-readable fashion and enables targeted searching, data browsing and automated agents [0025] One tool used in the Social-Semantic web information space based environment is RDF (Resource Description Framework). The RDF 1.1 specification consists of a suite of W3C Recommendations and Working Group Notes, published in 2014. RDF provides a labeled, directed graph of relations between resources and literal values and a schema-less data model that features unambiguous identifiers and names relations between pairs and resources. RDF graphs are a collection of triples made up of a subject, a predicate and an object, for example, for the relationship “Sam has C++ skill tag”, “Sam” is the subject, “has” is the predicate, and “C++” is the object. Resources (subjects and Objects) and relationships (predicates) may be names with Uniform Resource Identifiers (URIs). Predicates may also be used to create the link 30 between the skill tags 14 and the expertise level 28. The graph structure of RDF greatly simplifies merging data with shared identifiers. Using URI's for naming removes ambiguity. For example, a tag entitled “Java” could relate to someone with knowledge of the programming language JAVA or knowledge of the Island of Java. Therefore, each of the skill tags 14 has an associated description 22 and a unique URI so that each skill tag 14 provides a way to tag a particular skill unambiguously [0048] The report may also include a score 48 which is a function of social distance and expertise level. By way of example, the score 48 may be determined by assigning each skill rank a value, for example, novice=3, expert=30 etc. and then dividing the value by the social distance. So for example, for Carl who is a novice and has a social network distance of 1, the score would be calculated as 3/1=3. For Richard who is an expert and has a social distance of 2, the score would be calculated as 30/2=15 and so on.)

Although implied, Nandakumar does not expressly disclose the following limitations, which however, are taught by Hazy,
further comprising using a machine learning algorithm and natural language processing to drive insights from one or more recognitions received by the one or more experts (in at least [0081] system 100 may be utilized in the context of an Audience Centered Trusted Feedback PACER Scale. The PACER Scale is a system and method for using electronic devices, computers, software and storage for sensing and gathering distributed data about a focal individual's interpersonal effectiveness in human interactions, human machine interactions and machine to machine interactions. For the purposes of this use-case scenario and other use-case scenarios as appropriate, an individual may be defined to be either human or machine, e.g., but not limited to a robot, a robotic agent, a software agent, artificial intelligence system, or any system that combines human and machine learning algorithms whether implemented is hardware, software or both and whether integrated with human activity or not. The data collected and processed can be analyzed and formatted to provide trusted feedback to the focal individual (e.g. first user 101 and/or second user 110) through electronic media to help the focal individual better understand his or her effectiveness in interactions with their individual colleagues or with an audience of individuals. )

The reason and rationale to combine Nandakumar and Hazy is the same as recited above.







Conclusion
Relevant prior art not relied upon:
Carlisle, US20180349484A1, Systems and methods for using at least one hardware processor to: use an application platform comprising a plurality of app modules and operating in an operating environment managed by an operating system; based on a user operation causing an app module to execute an associated function, receive data representative of the executed function comprising a classification of a type of function; determine the executed function is a type corresponding to a reward; and allocate the reward to the user.

Gueye, US20190303807A1, Disclosed is a system for facilitating provisioning of social networking data to a mobile device. Further, the system may include a communication device configured for receiving at least one location information corresponding to a tour, receiving at least one selection corresponding to a plurality of filtering icons corresponding to a filtered social networking data, and transmitting a travel plan to the mobile device. Further, the system may include a processing device configured for filtering social networking data based on the at least one location information to generate the filtered social networking data, and generating the travel plan based on the at least one selection.

Ganesan, US20210092550A1, A method of transaction processing provides for obtaining gesture parameters, deriving a gesture area from the gesture parameters, querying a point of interest (POI) database system for a matching set of POIs, wherein a POI of the matching set of POIs is a matching POI matching the gesture area when a POI location of the POI and the gesture area meet a matching requirement, providing the matching set of POIs, or information thereof, to the initiator, identifying a selected POI from among the matching set of POIs, identifying a potential respondent device of a potential respondent associated with the selected POI, determining whether the potential respondent is to proceed with a transaction with the initiator and be a respondent, wherein the respondent interacts via a respondent device, obtaining transaction details from the initiator device, the respondent device, or both, and processing the transaction.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623         

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623